DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AUDIO FEEDBACK THAT VARIES BASED ON DIRECTION OF INPUT STROKE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the antecedent basis for “the first direction” is lacking.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dietz et al. (pub. no. 20140043242).
Regarding claim 1, Dietz discloses a non-transitory storage medium storing therein a program that is readable by a computer of an information processing apparatus (“The simplified computing device 10 of FIG. 2 may also include a variety of computer readable media. Computer readable media can be any available media that can be accessed by the simplified computing device 10 via storage devices 26 and includes both volatile and nonvolatile media that is either removable 28 and/or non-removable 30, for storage of information such as computer-readable or computer-executable instructions, data structures, program modules, or other data”, [0035]; Fig. 2),  

the program being configured to cause the computer to:  acquire input coordinates of input performed based on an operation by a user;  generate drawing information for displaying a path corresponding to the input coordinates on a display apparatus;  determine a movement direction of the input based on a change in the input coordinates, which are acquired continuously while the input is performed (“FIG. 1 is a block diagram illustrating a general overview of embodiments of the physically-modulated friction stylus system and method implemented in a computing environment. In particular, embodiments of the physically-modulated friction stylus system 100 include a computing device 110 having a surface 120, such as a touchscreen surface. Embodiments of the physically-modulated friction stylus system 100 also include a stylus 130 having a stylus tip 140. The stylus 130 is used to input information (such as data and commands) into the computing device 110. This input of data occurs by having a user (not shown) hold the stylus 130 and by placing the stylus tip 140 in contact with the surface 120 and performing any 

generate sound information of a virtual writing sound that is changed based on the movement direction in response to the input coordinates changing; and  output the sound information of the virtual writing sound to a speaker
Regarding claim 11, Dietz discloses determine an input velocity based on a change in the input coordinates and change the sound information of the virtual writing sound according to the determined input velocity ([0065]). 
Claims 16, 18, 19 are directed to apparatus that implement the program of claim 1 and are rejected for the same reasons as claim 1.
Claim 17 is directed to the method implemented by the program of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 20, Dietz discloses the mobile device is a game controller (“The simplified computing device 10 may be a simplified version of the computing device 110 shown in FIG. 1. Such computing devices can be typically be found in devices having at least some minimum computational capability, including, but not limited to, personal computers, server computers, hand-held computing devices, laptop or mobile computers, communications devices such as cell phones and PDA's, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, audio or video media players, etc”, [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-6, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (pub. no. 20140043242).
Regarding claim 2-6, 12 & 13, while Dietz discloses that sounds or audio vary with direction or speed of an input stroke, it does not specifically disclose volume, pitch or tone varying.  Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Changing volume, pitch or tone of an audio signal in response to the change of an independent variable would be to choose from a finite number of identified, predictable solutions that would have a reasonable expectation of success in distinguishing between different input scenarios.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Dietz .
Allowable Subject Matter
Claims 8-10, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715